DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aircraft with two double-wheel inclined wheel carriages (claims 14 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appleberry US 5,088,662 alone, or alternately in view of the Boeing Vertol CH-46 Sea Knight (hereafter CH-46) and/or the Wikipedia Article “Camber Angle” (hereafter “Wikipedia”).
Regarding claims 1, 9 and 15, Appleberry teaches an aircraft having 
an airframe, the aircraft having at least one undercarriage, wherein the at least one undercarriage comprises 
at least one inclined wheel undercarriage 10 supported by the airframe, the inclined wheel undercarriage having an undercarriage leg 14 carrying at least one axle 20, the at least one axle carrying at least one wheel 12;
the undercarriage leg having a center of gravity that is located at a location when the at least one wheel touches the ground during a landing;
a vertical plane XZ passing through the location and orthogonal to a pitching axis Y of the rotorcraft when the rotorcraft is not turning on the ground;
the at least one wheel not being in contact with any other wheel, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the 

    PNG
    media_image1.png
    366
    450
    media_image1.png
    Greyscale

Figure 1- Appleberry Figure 1
Appleberry does not explicitly teach that the aircraft is a rotorcraft carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, however the examiner is taking official notice that rotorcraft are well-known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of Appleberry by using it on a rotorcraft in order to obtain all the benefits of the device in conjunction with vertical takeoff and landing capabilities.

Appleberry does not teach that the second distance is greater than the first distance, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the inclination angle of the axle in order to allow alternate placement or operation of the actuation system, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Alternatively, Wikipedia teaches that wheels can have a negative camber.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of Appleberry by inclining the wheels as taught by Wikipedia in order to “improve grip when cornering” (paragraph 2, lines 1-2).
Regarding claims 2, 10 and 16, Appleberry alone or in view of CH-46 and/or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  Appleberry also teaches that each of the two wheels 12 rotates in a rolling plane, and the rolling plane presents an angle of inclination θ relative to the ground when each of the two wheels touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, but does not teach that the angle of In re Aller, 105 USPQ 233.
Regarding claims 5, 11 and 17, Appleberry alone or in view of CH-46 and/or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  Appleberry also teaches that for a first length lying transversely between two respective tops of the at least two wheels 12, and for a second length lying between two respective surfaces of the at least two wheels in contact with the ground, the second length is different from the first length, the first length and the second length being non-zero.
Regarding claims 6, 12 and 18, Appleberry alone or in view of CH-46 and/or Wikipedia teaches the invention as claimed as detailed above with respect to claims 5, 11 and 17.  As modified, the second length is greater than the first length.
Regarding claims 7, 13 and 19, Appleberry alone or in view of CH-46 and/or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  Appleberry also teaches that the at least one wheel has an inflated tire 34.
Regarding claims 8, 14 and 20, Appleberry alone or in view of CH-46 and/or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1 and 9.  Appleberry and CH-46 also teach that the at least one undercarriage 10.
Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Boeing Vertol CH-46 Sea Knight (hereafter CH-46) in view of Parisano US 1,049,521, Webb US 3,554,259 or the Wikipedia Article “Camber Angle” (hereafter “Wikipedia”).
Regarding claims 1, 9 and 15, CH-46 teaches:
a rotorcraft having an airframe, the airframe carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, the rotorcraft having at least one undercarriage, 
the undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least one wheel, 
the undercarriage leg having a center of gravity that is located at a location when the at least one wheel touches the ground during a landing;
a vertical plane passing through the location and orthogonal to a pitching axis of the rotorcraft when the rotorcraft is not turning on the ground;
the at least one wheel not being in contact with any other wheel, the at least one wheel comprising at least two wheels arranged transversely on either side of the undercarriage leg and wherein for each wheel a first distance lies orthogonally between a top of the wheel and the vertical plane and a second distance lies between the vertical plane and a surface of the wheel in contact with the ground.
CH-46 does not teach that the undercarriage is an inclined wheel undercarriage, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, or that for each wheel a first distance lies orthogonally between a top of the wheel and the vertical plane and a second distance lies between the vertical plane and a surface of the wheel in contact with the ground.  Parisano teaches an aircraft having at least one undercarriage, wherein the at least one undercarriage comprises at 13 carrying at least one wheel 22, the at least one wheel not being in contact with any other wheel, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, wherein for each wheel a first distance lies orthogonally between a top of the wheel and the vertical plane and a second distance lies between the vertical plane and a surface of the wheel in contact with the ground, the second distance being greater than the first distance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of CH-46 by inclining the wheels as taught by Parisano in order to “insure a safe and secure resistance to the sideways thrust to which these supporting wheels are very usually subjected in practice” (page 1, lines 79-83).  Note that Parisano teaches that “I prefer to arrange each outer wheel on each cross bar or truck, so that its plane normally makes a distinct angle with vertical, whereby the lower portion of the wheel is made to project outward” (page 1, lines 75-79).  As both wheels of CH-46 are outer wheels, both wheels will be inclined.

    PNG
    media_image2.png
    244
    450
    media_image2.png
    Greyscale

Figure 2- Parisano Figure 3
Alternatively, Webb teaches an aircraft having at least one undercarriage 41, 42, wherein the at least one undercarriage comprises at least one inclined wheel undercarriage, the inclined wheel undercarriage having an undercarriage leg 43 carrying at least one axle, the at least one axle carrying at least one wheel 46, the at least one wheel not being in contact with any other wheel, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, wherein for each wheel a first distance lies orthogonally between a top of the wheel and a vertical plane in the center of the aircraft and a second distance lies between the vertical plane and a 

    PNG
    media_image3.png
    252
    506
    media_image3.png
    Greyscale

Figure 3- Webb Figure 3
Alternatively, Wikipedia teaches that wheels can have a negative camber.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of CH-46by inclining the wheels as taught by Wikipedia in order to “improve grip when cornering” (paragraph 2, lines 1-2). As modified, the second distance is greater than the first distance.
Regarding claims 2, 10 and 16, CH-46 in view of Parisano, Webb or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  As modified, each of the two wheels rotates in a rolling plane, and the rolling plane presents an angle of inclination relative to the ground when each of the two wheels touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, but neither Parisano, Webb or Wikipedia teach that the angle of In re Aller, 105 USPQ 233.
Regarding claims 5, 11 and 17, CH-46 in view of Parisano, Webb or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  As modified, for a first length lying transversely between two respective tops of the at least two wheels, and for a second length lying between two respective surfaces of the at least two wheels in contact with the ground, the second length is different from the first length, the first length and the second length being non-zero.
Regarding claims 6, 12 and 18, CH-46 in view of Parisano, Webb or Wikipedia teaches the invention as claimed as detailed above with respect to claims 5, 11 and 17.  As modified, the second length is greater than the first length.
Regarding claims 7, 13 and 19, CH-46 in view of Parisano, Webb or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1, 9 and 15.  CH-46 also teaches that the at least one wheel has an inflated tire.  If applicant disagrees, then it would have been an obvious substitution of functional equivalents to substitute an inflated tire for a solid or any other type of tire in order to achieve the desired balance of grip and maintenance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claims 8, 14 and 20, CH-46 in view of Parisano, Webb or Wikipedia teaches the invention as claimed as detailed above with respect to claims 1 and 9.  CH-46 also teaches that the at least one undercarriage comprises a plurality of .

Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that reversing the camber of Appleberry’s wheels is “not a mere reversal,” the examiner disagrees.  The applicant does not explain this position beyond stating that “the undercarriage will not function in the same manner.”  The examiner replies that while the function would not be identical, it will simply be reversed.  That is, the camber can be negative, and either a reversal of actuator position (from the front to the back of the strut 14) or actuator stroke (extended for neutral, retracted for toe-out) the landing gear would still function properly.  As Appleberry lists no reason for the camber, one of ordinary skill in the art would understand how it could easily be reversed.
In response to applicant’s argument that Parisano teaches “inclining only one wheel,” please see the updated action above.  Parisano actually teaches inclining the outer wheels, and in this case, both wheels are outer wheels.  Also, one of ordinary skill in the art would easily understand that the benefits of inclining one wheel would apply to any wheel.
In addition, the examiner has added additional rejections in view of multiple teachings of negative cambered wheels from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MARC BURGESS/Primary Examiner, Art Unit 3642